Name: Commission Regulation (EC) No 177/94 of 28 January 1994 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|31994R0177Commission Regulation (EC) No 177/94 of 28 January 1994 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis Official Journal L 024 , 29/01/1994 P. 0033 - 0033 Finnish special edition: Chapter 3 Volume 55 P. 0383 Swedish special edition: Chapter 3 Volume 55 P. 0383 COMMISSION REGULATION (EC) No 177/94 of 28 January 1994 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysisTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EC) No 3179/93 (2), and in particular Article 35a thereof, Whereas Commission Regulation (EEC) No 2568/91 (3), as last amended by Regulation (EEC) No 620/93 (4), defines the characteristics of the various types of olive oil and oil-residue oil and the relevant methods of analysis; Whereas Annex XII to Regulation (EEC) No 2568/91 provides for a tolerance for the grading of certain types of virgin oil to be applied for a limited period; whereas in the light of experience in applying the 0,5 tolerance in respect of operations relating to intervention and in the interests of sound management of the intervention scheme, the said tolerance should be abolished; Whereas Annex XIV should be amended in order to take better account of the natural characteristics of certain olive oils; whereas it is necessary also to correct certain errors in the text of Regulation (EEC) No 2568/91; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2568/91 is hereby amended as follows: 1. In Annex IV, point 5.2.5.2, '100' is replaced by '1 000'. 2. In point 10.2 of Annex XII, the second subparagraph of the paragraph 'Expression of results' is replaced by the following: 'However, in the case of oils which are the subject of intervention operations, no tolerance shall be applied.' 3. In Annex XIV, Additional Note 2 is amended as follows: - in point B. I. (a) and II. (c) and in point C. (b), the term 'aliphatic alcohols' is replaced by 'wax'; - in point B. I. (a), '400' is replaced by '350'; - in point B. II. (c), '300' is replaced by '250'; - in point C. (c) is replaced by the following: '(c) a K270 extinction coefficient (100) not higher than 1,20'; - in point C. (d) is replaced by the following: '(d) an extinction coefficient variation (DK), in the 270 nm region, not higher than 0,16'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. However, Article 1 (3) thereof shall apply with effect from the twenty-first day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 285, 20. 11. 1993, p. 9. (3) OJ No L 248, 5. 9. 1991, p. 1. (4) OJ No L 66, 18. 3. 1993, p. 29.